Digitally signed by
                                                                           Reporter of
                                                                           Decisions
                                                                           Reason: I attest to
                          Illinois Official Reports                        the accuracy and
                                                                           integrity of this
                                                                           document
                                  Appellate Court                          Date: 2021.03.22
                                                                           16:07:49 -05'00'



                   People v. McClurkin, 2020 IL App (1st) 171274



Appellate Court       THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption               BRYAN McCLURKIN, Defendant-Appellant.



District & No.        First District, Sixth Division
                      No. 1-17-1274



Filed                 June 5, 2020
Rehearing denied      August 26, 2020



Decision Under        Appeal from the Circuit Court of Cook County, No. 97-CR-26539; the
Review                Hon. Thomas V. Gainer Jr., Judge, presiding.



Judgment              Affirmed.


Counsel on            James E. Chadd, Patricia Mysza, and Erin Sostock, of State Appellate
Appeal                Defender’s Office, of Chicago, for appellant.

                      Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                      Annette Collins, and Brian K. Hodes, Assistant State’s Attorneys, of
                      counsel), for the People.



Panel                 JUSTICE HARRIS delivered the judgment of the court, with opinion.
                      Justices Cunningham and Connors concurred in the judgment and
                      opinion.
                                              OPINION

¶1       Defendant, Bryan McClurkin, appeals from an order of the circuit court, denying him leave
     to file a successive petition under the Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1
     et seq. (West 2018)). On appeal, defendant contends that the denial of leave to file was
     erroneous because he showed the requisite cause and prejudice for filing a successive petition.
     For the reasons stated below, we affirm.

¶2                                         I. JURISDICTION
¶3       In January 2017, defendant filed a motion for leave to file a successive postconviction
     petition. The circuit court denied that motion on April 14, 2017, and defendant filed his notice
     of appeal on May 2, 2017. Accordingly, this court has jurisdiction pursuant to article VI,
     section 6, of the Illinois Constitution (Ill. Const. 1970, art. VI, § 6) and Illinois Supreme Court
     Rule 651(a) (eff. July 1, 2017), governing appeals from a final judgment in a postconviction
     proceeding.

¶4                                        II. BACKGROUND
¶5        Following a 2000 jury trial in which the jury was instructed on second degree murder and
     self-defense, as well as first degree murder, defendant was found guilty of the September 1997
     first degree murders of shopkeeper Nabil Tayeh and his 15-year-old employee, Maher Harb.
     At trial, defendant had claimed self-defense against Tayeh and Harb, despite defendant being
     6’8” tall while Tayeh was 5’7” tall and Harb was 5’3” tall. The jury found defendant eligible
     for the death penalty, including that he was at least 18 years old when he murdered two or more
     people.
¶6        A sentencing hearing was held, with considerable evidence in aggravation and mitigation.
     In relevant part, psychologist Dr. Lawrence Heinrich testified for the defense that defendant
     had a severe personality disorder, albeit no mental illness, at the time of the offenses; that is,
     extreme emotional distress resulting from childhood abuse impaired his judgment and impulse
     control. Dr. Heinrich also testified that defendant’s personality disorder included “an inflated
     sense of self-importance, resentful [and] arrogant attitudes, socially intimidating manner,” and
     being “self-centered and socially intolerant” as well as “aware of and inconsiderate of the
     feelings of others.” Dr. Heinrich’s opinion was based on interviews and testing in September
     1999.
¶7        The record shows that defendant was born in December 1972 and had felony criminal
     convictions in 1991 and 1994, including armed violence, with prison terms of six and four
     years respectively. The jury chose to impose natural life imprisonment rather than the death
     penalty.
¶8        Before sentencing defendant, the trial court asked if there was any contest to the mandatory
     application of a life sentence, and the defense had none. Noting that a natural life sentence was
     mandatory and that mitigating evidence had been presented, the court gave defendant
     concurrent sentences of natural life imprisonment.
¶9        On direct appeal, we affirmed the convictions against a contention that the State misstated
     evidence in its rebuttal closing argument. People v. McClurkin, No. 1-00-3322 (2003)
     (unpublished order under Illinois Supreme Court Rule 23). The evidence underlying

                                                  -2-
       defendant’s convictions is adequately set forth in our direct appeal order, so we shall set forth
       only the evidence and procedural history necessary for an understanding of this appeal. In
       affirming the convictions, this court found in part that the evidence against defendant was not
       closely balanced.
¶ 10        Defendant filed a pro se postconviction petition in 2005, claiming in relevant part that
       counsel was ineffective for not calling Dr. Heinrich as a trial witness to support his self-defense
       argument and that his life sentence violated Apprendi v. New Jersey, 530 U.S. 466 (2000). The
       circuit court summarily dismissed the petition in March 2005, finding that defendant “was
       never able to establish that he acted in self defense as a result of his extreme emotional distress
       in either the trial or the sentencing phase” and “was sentenced following a lengthy investigation
       by the trial court of both mitigating and aggravating circumstances which runs contrary to the
       assertion that the sentence was ‘automatic.’ ” This court affirmed that disposition against a
       contention that the ineffectiveness claim for not calling Dr. Heinrich at trial was at least
       arguably meritorious. People v. McClurkin, No. 1-05-1381 (2006) (unpublished order under
       Illinois Supreme Court Rule 23). We held that evidence of a personality disorder that causes
       defendant to “overreact and become enraged *** might account for the extreme nature of
       defendant’s behavior, but would not establish that defendant believed, reasonably or
       unreasonably, that his actions were justified,” so that defendant was not prejudiced by the
       failure to present this evidence at trial. Id. at 6.
¶ 11        In January 2017, defendant filed the pro se motion for leave to file a successive
       postconviction petition now at issue. Defendant claimed that his mandatory life sentence
       without possibility of parole was unconstitutionally excessive and disproportionate as applied
       to him because the trial court could not consider the effect on his fatal actions of his age, 24
       years, at the time of the offenses, his history of abuse, and his personality disorder. Defendant
       pointed to Dr. Heinrich’s sentencing testimony to show his “constant, vicious physical abuse”
       and “severe personality disorder.” He argued that this court has stated—in People v. Gipson,
       2015 IL App (1st) 122451, People v. House, 2015 IL App (1st) 110580, and People v. Brown,
       2015 IL App (1st) 130048—that Miller v. Alabama, 567 U.S. 460 (2012), holding
       unconstitutional the mandatory imposition of life sentences without possibility of parole upon
       persons who were minors at the time of their offenses, should not be limited to defendants who
       were minors but should apply to young adults.
¶ 12        On April 14, 2017, the circuit court denied defendant leave to file a successive petition.
       The court noted that, of the cases defendant cited, only House actually applied Miller to an
       adult. The court distinguished House’s “unique factual circumstances,” including a 19-year-
       old offender with no criminal history who was a “lookout rather than actively participating in
       the shooting.” By contrast, defendant was “significantly older,” “had an extensive criminal
       background,” and directly perpetrated the murders. The court noted that the statutory
       requirement of natural life imprisonment for murdering more than one person has been upheld.
       The court found that there was no proportionate-penalties issue because defendant was not a
       juvenile or minor when he committed these offenses and thus was not similarly situated to
       minors who by statute are no longer subject to mandatory natural life imprisonment. Defendant
       timely filed this appeal.




                                                    -3-
¶ 13                                            III. ANALYSIS
¶ 14       Defendant contends that that the denial of leave to file a successive petition was erroneous
       because he showed the requisite cause and prejudice for filing a successive postconviction
       petition, raising a claim that his mandatory life sentence without possibility of parole was
       unconstitutional as applied to him, because the trial court could not consider the effect on his
       fatal actions of his age, 24 years, at the time of the offenses, his history of abuse, and his
       personality disorder.
¶ 15       The Post-Conviction Hearing Act (725 ILCS 5/122-1 et seq. (West 2018)) provides a
       mechanism by which those under criminal sentence can assert their convictions were the result
       of a substantial denial of their rights under the federal and State constitutions. 725 ILCS 5/122-
       1(a)(1) (West 2018). The Act provides that a defendant may file only one postconviction
       petition without leave of court, which is granted only when the defendant shows both cause for
       not raising a claim earlier and prejudice from not raising it earlier. “Cause” is an objective
       factor impeding raising the claim earlier, and “prejudice” is an error that so infected the trial
       proceedings that the resulting judgment violated due process. 725 ILCS 5/122-1(f) (West
       2018). Because successive petitions are disfavored, the burden is on a defendant seeking to file
       a successive petition, including a pro se defendant, to show cause and prejudice. People v.
       Smith, 2014 IL 115946, ¶¶ 30-31, 34. A successive petition is held to a higher standard than
       the frivolous and patently without merit, or the gist of a meritorious claim, standard for
       summarily dismissing an initial postconviction petition. Id. ¶ 35.
               “[L]eave of court to file a successive postconviction petition should be denied when it
               is clear, from a review of the successive petition and the documentation submitted by
               the petitioner, that the claims alleged by the petitioner fail as a matter of law or where
               the successive petition with supporting documentation is insufficient to justify further
               proceedings.” Id.
       We review de novo the denial of leave to file a successive postconviction petition. People v.
       Bailey, 2017 IL 121450, ¶ 13; People v. Handy, 2019 IL App (1st) 170213, ¶ 27, pet. for leave
       to appeal pending, No. 125827 (filed Mar. 3, 2020).
¶ 16       In People v. Leon Miller, 202 Ill. 2d 328 (2002), our supreme court upheld a trial court
       decision to sentence a defendant who was 15 at the time of his offense(s) and tried as an adult
       to 50 years’ imprisonment, despite the statutory requirement of natural life sentence for two or
       more murders. The supreme court agreed with the trial court that a natural life sentence would
       have been disproportionate because it would have resulted from the interaction of three statutes
       mandating that certain juveniles be tried as adults, basing criminal liability on accountability,
       and requiring natural life imprisonment for two or more murders. Id. at 340.
               “We agree with defendant that a mandatory sentence of natural life in prison with no
               possibility of parole grossly distorts the factual realities of the case and does not
               accurately represent defendant’s personal culpability such that it shocks the moral sense
               of the community. This moral sense is particularly true, as in the case before us, where
               a 15-year-old with one minute to contemplate his decision to participate in the incident
               and stood as a lookout during the shooting, but never handled a gun, is subject to life
               imprisonment with no possibility of parole—the same sentence applicable to the actual
               shooter. Our decision does not imply that a sentence of life imprisonment for a juvenile
               offender convicted under a theory of accountability is never appropriate. It is certainly
               possible to contemplate a situation where a juvenile offender actively participated in

                                                   -4-
               the planning of a crime resulting in the death of two or more individuals, such that a
               sentence of natural life imprisonment without the possibility of parole is appropriate.
               However, that is not the case before this court ***.” Id. at 341.
¶ 17       In People v. Harris, 2018 IL 121932, ¶¶ 1, 16, 50, a defendant sentenced to a mandatory
       76 years’ imprisonment for first degree murder, attempted first degree murder, and aggravated
       battery with a firearm committed when he was 18 years old asked our supreme court “ ‘to
       extend the bright line rule of Miller to young adults ages 18 to 21.’ ” However, the Harris court
       rejected the facial constitutional challenge and declined to extend Miller. While the Harris
       defendant argued “that emerging scientific research on the neurological development of young
       adults supports extending Miller to adults under the age of 21,” the supreme court found that
       “the line drawn by the Supreme Court at age 18 was not based primarily on scientific research”
       but was a categorical rule based on society’s use of 18 as the threshold between childhood and
       adulthood for various purposes. Id. ¶¶ 59-60. “New research findings do not necessarily alter
       that traditional line between adults and juveniles.” Id. ¶ 60. The supreme court found an as-
       applied challenge to the sentence to be premature, noting that “the record here does not contain
       evidence about how the evolving science on juvenile maturity and brain development that
       helped form the basis for the Miller decision applies to defendant’s specific facts and
       circumstances.” Id. ¶ 46.
¶ 18       Since Harris, our supreme court has held that
               “to prevail on a claim based on Miller and its progeny, a defendant sentenced for an
               offense committed while a juvenile must show that (1) the defendant was subject to a
               life sentence, mandatory or discretionary, natural or de facto, and (2) the sentencing
               court failed to consider youth and its attendant characteristics in imposing the
               sentence.” (Emphasis added.) People v. Buffer, 2019 IL 122327, ¶ 27.
¶ 19       Upon being directed by our supreme court to reconsider its decision in light of Harris, the
       House court reiterated its finding that a 19-year-old offender’s life sentences for double murder
       were unconstitutional as applied for being disproportionate. People v. House, 2019 IL App
       (1st) 110580-B, ¶¶ 4, 27, 32, 66, appeal allowed, No. 125124 (Ill. Jan. 29, 2020).
               “While defendant was not a juvenile at the time of the offense, his young age of 19 is
               relevant under the circumstances of this case. As in Leon Miller, defendant’s sentence
               involved the convergence of the accountability statute and the mandatory natural life
               sentence. We acknowledge that the offender in Leon Miller was 15, never handled a
               firearm, and had less than a minute to consider the implications of his participation. In
               the present case, the State’s evidence at trial established that defendant was not present
               at the scene of the murder but merely acted as a lookout near the railroad tracks. There
               was no evidence that defendant helped to plan the commission but instead took orders
               from higher ranking [gang] members. While defendant had a greater involvement in
               the commission of the offenses than the defendant in Leon Miller, after considering the
               evidence and defendant’s relevant culpability, we question the propriety of a mandatory
               natural life sentence for a 19-year-old defendant convicted under a theory of
               accountability. Although defendant acted as a lookout during the commission of the
               crime and was not the actual shooter, he received a mandatory natural life sentence, the
               same sentence applicable to the person who pulled the trigger. Defendant is serving the
               same mandatory sentence of natural life as Verser, a codefendant who participated in
               the shooting of the victims, while Weatherspoon, a codefendant with the similar

                                                   -5-
               culpability as defendant has been released from the penitentiary following resentencing
               because Weatherspoon was 17 years old during the commission of the murders.” Id.
               ¶ 46.
¶ 20        In People v. Ramsey, 2019 IL App (3d) 160759, ¶¶ 4, 7, 23, this court rejected a
       proportionate-penalties challenge to a natural life sentence by a defendant who was 18 at the
       time of his offenses. The Ramsey court noted that the House court
               “based its decision in part on evolving science regarding brain development, which has
               the effect of blurring the line drawn at 18 years of age that demarcates adulthood for
               legal purposes. [Citation.] However, the facts of House are markedly different from
               those in the instant case. Significantly, House was convicted on an accountability
               theory, and he was not present at the scene of the murders; rather, he acted as a lookout
               nearby, and no evidence was presented to indicate that he aided in the planning of the
               murders. [Citation.] In contrast, Ramsey was a solo actor who sexually assaulted and
               killed one minor and then broke into a residence and shot four other minors, killing
               one. These are not circumstances that warrant the type of leniency House received.” Id.
               ¶ 23 (citing House, 2019 IL App (1st) 110580-B, ¶ 65).
       See also Handy, 2019 IL App (1st) 170213, ¶¶ 1, 38, 40, 42 (rejecting an 18-year-old offender’s
       as-applied proportionate penalties challenge to his 60-year prison sentence and affirming the
       denial of leave to file a successive petition, at least in part because the House defendant was a
       mere lookout while the Handy defendant active participated in his offenses).
¶ 21        Here, defendant has an actual sentence of natural life imprisonment rather than a de facto
       life sentence (see Buffer, 2019 IL 122327, ¶ 40 (a prison sentence of more than 40 years is a
       de facto life sentence)) and that sentence was mandatory in the sense that, as in House, the trial
       court had no discretion to impose a shorter sentence. House, 2019 IL App (1st) 110580-B,
       ¶ 64. On the other hand, defendant was a 24-year-old adult—no longer a teenager as in
       House—when he committed the murders of Harb and Tayeh. Moreover, defendant personally
       killed Harb and Tayeh, rather than being found guilty based on accountability as in Leon Miller
       or House. In sum, we cannot say about defendant what this court said about House in granting
       relief:
               “[W]hile clearly no longer a juvenile, defendant, at age 19 years and 2 months, was
               barely a legal adult and still a teenager when he committed these offenses. His
               youthfulness is relevant when considered alongside his participation in the actual
               shootings. Defendant’s presentence investigation report showed that his only prior
               offenses were possession of a controlled substance with intent to deliver. Defendant
               did not have a criminal history of committing violent crimes.” Id. ¶ 63.
¶ 22        Lastly, we note that defendant is not arguing that his sentence is disproportionate due solely
       to his age at the time of the offense but also due to his diagnosed personality disorder. Detailed
       evidence of that diagnosis is in the trial court record in the form of Dr. Heinrich’s sentencing
       testimony and related exhibits. Thus, we find that the circuit court had, and we have, an ample
       record upon which to evaluate defendant’s as-applied challenge to his sentence for the requisite
       cause and prejudice. It is axiomatic that personality or behavioral disorders may be aggravating
       as well as mitigating factors in sentencing. People v. Baez, 241 Ill. 2d 44, 122-23 (2011);
       People v. Wheeler, 2019 IL App (4th) 160937, ¶ 44. Moreover, in one of the cases that led to
       Miller, the United States Supreme Court noted the difference


                                                    -6-
               “between the juvenile offender whose crime reflects unfortunate yet transient
               immaturity, and the rare juvenile offender whose crime reflects irreparable corruption.
               [Citation.] As we understand it, this difficulty underlies the rule forbidding
               psychiatrists from diagnosing any patient under 18 as having antisocial personality
               disorder, a disorder also referred to as psychopathy or sociopathy, and which is
               characterized by callousness, cynicism, and contempt for the feelings, rights, and
               suffering of others.” Roper v. Simmons, 543 U.S. 551, 573 (2005).
       The fact that Dr. Heinrich diagnosed defendant with a personality disorder—including being
       “self-centered and socially intolerant” as well as “aware of and inconsiderate of the feelings of
       others” (albeit not antisocial personality disorder particularly)—when he was nearly 27 years
       old, and attributed his actions two years earlier to that disorder, militates against attributing his
       fatal actions in this case to transient immaturity.
¶ 23       Despite defendant’s argument that the law interpreting and applying Miller v. Alabama is
       evolving across the nation, we conclude that the law is sufficiently resolved in Illinois for the
       circuit court and this court to assess defendant’s motion to file a successive postconviction
       petition and conclude that he has not shown the requisite prejudice for filing a successive
       petition.

¶ 24                                     IV. CONCLUSION
¶ 25       Accordingly, we affirm the judgment of the circuit court.

¶ 26       Affirmed.




                                                     -7-